USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2100                      ARTHUR D'AMARIO, III,                      Plaintiff, Appellant,                                v.                 WARREN A. POWERS; JOHN J. DOLAN,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. William G. Young, U.S. District Judge]                              Before                     Boudin, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                                                          Arthur D'Amario, III on brief pro se.AUGUST 13, 1999                    Per Curiam.  We have reviewed the appellant's brief  and the record on appeal.  We affirm essentially for the  reasons stated in the district court's memorandum of July 29,  1998, and its order of August 31, 1998.            Affirmed.